Opinion of the court by
Mr. Justice Woods.
The affidavits on which the appellant claims a new trial on the ground of newly discovered evidence are not made a part of the record by a bill of exceptions. Counsel claim no other error. The judgment must, therefore, be affirmed.
Williams v. Potter, (at this term); Matlock v. Todd, 19 Ind. 130; Horton v. Wilson, 25 Ind. 316; Burnett v. Overton, 67 Ind. 557; Fryherger v. Perkins, 66 Ind. 19; Burlin v. Oglesbee etal., 65 Ind. 308; Buskirk’s Practice, 241.
Judgment affirmed with costs.